Case 1:19-cr-00255-TWP-MJD Document 81 Filed 04/15/21 Page 1 of 5 PageID #: 315




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
                                Plaintiff,             )
                                                       )
                        v.                             )      Case No. 1:19-cr-00225-TWP-MJD
                                                       )
   JALEN HOWARD                                        )
                                Defendant.             )

                     ORDER DENYING MOTION FOR CONTINUANCE

        This matter is before the Court on Defendant Jalen Howard’s (“Howard”) Motion to

 Continue Final Pretrial Conference and Trial Date, (Filing No. 55), and the Government’s

 Response in opposition (Filing No. 59). Howard is charged with one count of Possession of a

 Firearm by a Convicted Felon. (Filing No. 5.) This case has been pending for approximately 21

 months, since July 18, 2019, and is scheduled for trial by jury on Monday, May 3, 2021. The

 Court previously denied the request to continue the final pretrial conference, and that conference

 was held on April 13, 2021. (See Dkts. 58 and 79.) Having considered Howard's Motion and the

 Government's Opposition, for the following reasons the Motion to Continue trial is denied.

                                             I. DISCUSSION

        The Seventh Circuit has stated that in deciding whether to grant a motion to continue, a

 district court should consider several factors, including: (1) the amount of time available for

 preparation; (2) the likelihood of prejudice from denial of the continuance; (3) the defendant’s role

 in shortening the effective preparation time; (4) the degree of complexity of the case; (5) the

 availability of discovery from the prosecution; (6) the likelihood that a continuance will satisfy the

 movant’s needs; and (7) the inconvenience and burden to the district court and its pending case

 load. U.S. v. Volpentesta, 727 F.3rd 666, 679 (7th Cir. 2013).
Case 1:19-cr-00255-TWP-MJD Document 81 Filed 04/15/21 Page 2 of 5 PageID #: 316




        Prior to this trial date, Howard filed three continuances and the parties filed one joint

 motion to continue due to the COVID-19 pandemic. (Filing No. 28, 30, 41 and 43.) In addition,

 the Court continued the trial date to the current date, due to the circumstances presented by the

 COVID-19 pandemic. (Filing No. 45.) On February 24, 2021, the Government sought a

 continuance of the May 3, 2021 trial date, (Filing No. 46), to which Howard objected indicating

 that he was prepared for trial and concerned because of how long he had been in custody. The

 Court denied the Government's request for a continuance. (See Dkt. 47.)

        Howard now seeks a continuance because he has been unable "to locate a critical witness"

 and the "defense also recently learned of another individual present at the scene when law

 enforcement arrested Mr. Howard." (Filing No. 55.) Howard requests additional time to locate

 the critical witness and to identify and locate additional witnesses.

        The Government responds that Howard is referring to a witness that has been identified as

 an individual the Government also intends to call in its case-in-chief, whom the Government also

 has been unable to locate; there are a team of federal agents who are actively working to locate

 this individual. (Filing No. 59 at 2.) Recognizing that the witness may not now or ever be found,

 the Government has requested that defense counsel propose a set of stipulations that the parties

 could agree to with regard to this particular witness' expected testimony. Id.

        During the April 13, 2021 final pretrial conference, Howard’s counsel confirmed that the

 identity and whereabouts of some of his proposed missing witnesses have been discovered.

 However, counsel contends that other witnesses whom he has not identified or spoken to "may"

 exist, and he requested a continuance of 30 to 60 days to identify and interview potential witnesses.

 The Government again argued in opposition, asserting that defense counsel is asking for a




                                                   2
Case 1:19-cr-00255-TWP-MJD Document 81 Filed 04/15/21 Page 3 of 5 PageID #: 317




 continuance based on the speculative nature that these witnesses even exist, and that their

 testimony "might" be helpful to the defense.

        At the hearing, Howard's request for a continuance of 30 to 60 days was denied due to

 congestion of the Court's calendar and defense counsel was instructed to utilize the services of the

 Federal Defenders' investigator to assist in identification and interview of potential witnesses.

 Defense counsel indicated that he would soon be interviewing witness Tyler Gigure regarding the

 identities of potential unidentified witnesses.

        In denying the request for continuance, the Court has considered the factors recognized by

 the Seventh Circuit. The trial of this case has been delayed on five occasions. This case has been

 pending for approximately 21 months and despite logistical difficulties caused by the pandemic,

 counsel have had ample time to discover, identify and interview witnesses, and prepare for trial.

 Both Government agents and Federal Defender investigators have been unable to locate the

 missing witness to date; an additional 30 to 60 days is unlikely to produce him or her. Moreover,

 the Government has offered that defense counsel may propose a set of stipulations that the parties

 could agree to with regard to this particular witness' expected testimony.

        The matter to be tried on May 3, 2021 is not complex. Howard is charged with one count

 of being a felon in possession of a firearm. The parties have stipulated that Howard is a convicted

 felon and that he had knowledge of his status prior to June 29, 2019, (Filing No. 67). The parties

 have stipulated that the handgun which Howard is charged with unlawfully possessing traveled in

 interstate and/or foreign commerce. (Filing No. 68.) The sole issue for trial is whether or not

 Howard possessed the firearm. Howard does not contend that any discovery has not been made

 available. The deadline for producing impeachment Giglio and Jenks material has not passed, and

 the Government indicated those materials will be timely disclosed. There is little likelihood that



                                                   3
Case 1:19-cr-00255-TWP-MJD Document 81 Filed 04/15/21 Page 4 of 5 PageID #: 318




 much more could be accomplished with a continuance that cannot be accomplished in the next

 three weeks. Thus, there is little, if any, likelihood that Howard would be prejudiced by denial of

 this continuance.

          Finally, a continuance would be inconvenient and burdensome to the district court's case

 load which is extremely congested at this time. Because of the pandemic, the speedy trials of

 several defendants have been suspended. The Court resumed conducting in-person jury trials on

 April 5, 2021, and jury trial availability in the Indianapolis Division is limited because of ongoing

 COVID-19 protocols. 1 This Court has several criminal trials (and civil trials) scheduled through

 the end of the year and rescheduling this trial would be difficult.

                                               II. CONCLUSION

          The May 3, 2021 trial date is firm. For the reasons stated above, Howard’s Motion for

 Continuance, (Filing No. 55), is DENIED.

          SO ORDERED.

 Date: 4/15/2021




 1
  For example, to maintain social distance in the jury assembly facilities, only one jury selection can be accommodated
 at a time in the Indianapolis Courthouse.

                                                           4
Case 1:19-cr-00255-TWP-MJD Document 81 Filed 04/15/21 Page 5 of 5 PageID #: 319




 DISTRIBUTION:

 Howard Samuel Ansell
 INDIANA FEDERAL COMMUNITY DEFENDERS
 sam.ansell@fd.org

 Abhishek Kambli
 UNITED STATES ATTORNEY'S OFFICE
 abhishek.kambli@usdoj.gov

 Kyle M. Sawa
 UNITED STATES ATTORNEY'S OFFICE
 kyle.sawa@usdoj.gov

 Lawrence Darnell Hilton
 UNITED STATES ATTORNEY'S OFFICE
 lawrence.hilton@usdoj.gov




                                       5
